        Case 3:20-cv-02731-VC Document 221-5 Filed 05/21/20 Page 1 of 3




    FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                               Jose Fernando Mendoza Valdovinos

8. Date of bond hearing, if any:
       Mr. Mendoza Valdovinos is detained pursuant to 8 U.S.C. § 1231(a) because his prior

order of removal was reinstated. While he is seeking other relief from removal, he will continue

to have an order of removal, even if he prevails.

11. Medical condition(s) that put detainee at risk:
       Mr. Mendoza Valdovinos claimed to have no medical problems and to be in good health

when he was interviewed by an ICE agent on February 6, 2020. This status is consistent with the

strenuous occupation he reported at that time and also claims in his bail application, that he was a

concrete worker from 2019 through his arrest in February 2020. Defendants have no record of

Mr. Mendoza Valdovinos being diagnosed with any risk factors, as defined by the CDC,

including asthma. The CDC lists only moderate-to-severe asthma as such a condition. See

Centers for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited May 18, 2020).

13. Felony or misdemeanor convictions, including date and offense:
       Mr. Mendoza Valdovinos has illegally entered and been deported out of the United States
many times, and during his time in the United States, he has come to the attention of law

enforcement authorities due to his driving while under the influence and association with drugs.

His rap sheet reflects the following:

•   On August 16, 2010, Mendoza Valdovinos was convicted in Umatilla County, Oregon, for
    driving under the influence of alcohol. He received a sentence of 15 days county jail, a

    $1,933 fine, and 2 years of probation.

•   On October 13, 2010, Mendoza Valdovinos was arrested in Umatilla County for, among
    other things, possession of methamphetamine. He was not charged in this incident.
         Case 3:20-cv-02731-VC Document 221-5 Filed 05/21/20 Page 2 of 3




•   On June 30, 2011, Mendoza Valdovinos was again arrested in Umatilla County for driving
    under the influence, as he acknowledges in his bail application. Charges were not filed.

•   On May 8, 2011, and again on June 9, 2013, Mendoza Valdovinos was arrested for failure to
    appear and also, on the latter date, contempt of court in Umatilla County. He was not

    charged in these incidents. It appears that the May 8, 2011, arrest related to the August 16,

    2010 conviction.

    Throughout this time, Mr. Mendoza Valdovinos has been deported at least six times and

ultimately charged and convicted multiple times criminally for reentering the United States

illegally. These dates are reflected in his rap sheet as follows:

•   On November 19, 2010, Mendoza Valdovinos was arrested in Oregon and deported.

•   On May 12, 2011, he was again arrested in Oregon and deported.

•   On February 13, 2012, Mendoza Valdovinos was convicted in Tucson, Arizona, for illegal
    entry into the United States, a violation of 8 U.S.C. § 1325. He was sentenced to 75 days

    imprisonment and deported.

•   On July 24, 2013, Mendoza Valdovinos was again convicted, this time in Oregon, for illegal
    entry into the United States, 8 U.S.C. § 1325. He was sentenced to five days of jail and a one

    year term of supervised release and deported.

•   On August 18, 2014, he was again convicted, this time in Bisbee, Arizona, for illegal entry
    into the United States. He received a sentence of six months imprisonment and deported.

•   On April 11, 2019, Mendoza Valdovinos on again arrested for illegal reentry, this time in the
    area of Falfurrias, Texas, and deported.

•   On February 6, 2020, Mendoza Valdovinos was again arrested for illegal reentry into the
    United States, this time in the area of Sacramento, California.

14. Pending Charges:
       Mr. Mendoza Valdovinos was arrested in Sacramento County on October 25, 2019, and

has been charged with driving under the influence of alcohol, a violation of California Vehicle

Code § 23152(a) and (b). These charges are pending.



                                                  2
         Case 3:20-cv-02731-VC Document 221-5 Filed 05/21/20 Page 3 of 3




17. Proposed custodian and description of proposed release residence:
        Mr. Mendoza Valdovinos’s proposed custodian




20. Other Information Relevant to Bail Determination:
        During his many arrests, Mr. Mendoza Valdovinos has identified himself using variations

of his true name. When he was last arrested in Sacramento by ICE on February 6, 2020, he

identified himself as Marcelino Mendoza Valdivinos and carried a fraudulent Mexican

identification card in that name. He later admitted that this was not his true name.

        Mr. Mendoza Valdovinos’s lengthy criminal history, which includes many failures to

appear in criminal court and many removals and subsequent illegal reentries demonstrate the he

does not abide by orders of courts or respect immigration law. He should not be released

because he is a flight risk.




                                                 3
